 

AGREEMENT FOR MANUFACTURE AND SALE OF GOODS

 

This sales agreement is made on 1 August, 2011, between Mobile Samples America
(owned by Mobile Samples Worldwide), a corporation organized and existing under
the laws of the State of Nevada with its production equipment located at 3375 W.
Oquendo Rd., Las Vegas, Nevada (“seller”), and Empowered Products, Inc. a
corporation organized and existing under the laws of the State of Nevada, with
its principal office located at 3367 W. Oquendo Rd., Las Vegas, Nevada
(“buyer”).

 

SECTION ONE.

 

MANUFACTURE AND SALE; DESCRIPTION

 

Seller agrees to manufacture and sell to buyer the following goods: A monthly
minimum of 168,000 product sample packets of Gun Oil and PINK products (the
“goods”) to the Buyer at a (discounted) fill cost of .035 cents per sample
packet. The Seller will provide the manufacturing equipment, the machine
operator, and administration of production. The Buyer will supply the Seller
with the Gun Oil and PINK product fluids and foil sample materials to produce
the sample packets.

 

SECTION TWO.

 

PAYMENT

 

Buyer agrees to pay for the goods as follows: $5,880 down within five days after
execution of this agreement; and will continue to make payments no later than
the 5th of each month at a minimum of $5,880 per month commitment.

 

SECTION THREE.

 

DELIVERY SCHEDULE

 

Seller shall commence to manufacture beginning August 1, 2011. Subject to the
provisions of Section Five, seller will complete such manufacturing and make the
goods available for inspection at seller’s plant. If buyer’s inspection
discloses defects or adjustments, seller shall have a reasonable time to correct
such defects and make such adjustments as are necessary. Buyer shall then have
an opportunity to make a final inspection. Seller shall within five days of
inspection cause the goods to be appropriately packaged and given to Buyer at
their production warehouse 3355 W. Oquendo Rd., Las Vegas, Nevada, or to such
other destination specified by buyer. Buyer shall pay all costs of shipment,
including insurance on both seller’s and buyer’s respective interests.

 

SECTION FOUR.

 

EXCUSE FOR NONPERFORMANCE

 

Seller’s obligations under this agreement are accepted subject to strikes, labor
troubles (including strikes or labor troubles affecting any suppliers of
seller), floods, fires, acts of God, accidents, delays, shortage of cars,
contingencies of transportation, and other causes of like or different character
beyond the control of seller. Impossibility of performance by reason of any
legislative, executive, or judicial act of any governmental authority shall
excuse performance of or delay in performance of this agreement.

 

Page 1 of 2

 

 

SECTION FIVE.

 

WARRANTIES AND LIMITATIONS

 

Seller warrants that the goods shall be delivered free of the rightful claim of
any third person by way of patent infringement, and if buyer receives notice of
any claim of such infringement, it shall, within 10 days, notify seller of such
claim. If buyer fails to forward such notice to seller, it shall be deem to have
released seller from this warranty as to such claim.

 

THERE ARE NO WARRANTIES OF MERCHANTABILITY AND NO WARRANTIES WHICH EXTEND BEYOND
THE DESCRIPTION ON THE FACE OF THIS AGREEMENT.

 

SECTION SIX.

 

ENTIRE AGREEMENT

 

The parties agree that this constitutes the entire agreement and there are no
further items or provisions, either oral or otherwise. Buyer agrees that it has
not relied upon any representations of seller as to prospective performance of
the goods, but has relied upon its own inspection and investigation of the
subject matter.

 

The parties have executed this agreement at Las Vegas, NV the day and year first
above written.

 

SELLER   BUYER       /s/ Sherif Faress   /s/ Scott Fraser Authorized Signature  
Authorized Signature Mobile Samples America   Empowered Products, Inc.      
Sherif Faress, Secretary   Scott S. Fraser, President /s/ Sherif Faress   Print
Name and Title   Print Name and Title

 



Page 2 of 2



